Bernes, Judge.
In Sugarloaf Café v. Willbanks, 279 Ga. 255 (612 SE2d 279) (2005), the Supreme Court of Georgia reversed the judgment of this *96Court in Willbanks v. Sugarloaf Café, 266 Ga. App. 426 (597 SE2d 410) (2004). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
Decided August 12, 2005.
Ralph E. Hughes, for appellants.
Weinberg, Wheeler, Hudgins, Gunn & Dial, J. Kenneth Moorman, Rachel A. Fuerst, Larry G. Cobb, for appellee.

Judgment affirmed.


Ruffin, C. J., Johnson, P. J., Blackburn, P. J., Ellington, Phipps and Mikell, JJ., concur.